Citation Nr: 0101784	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-24 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the hands, feet, and face.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.

This appeal arises from an August 1999 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which denied 
service connection for residuals of cold injury to the hands, 
feet, and face.  The notice of disagreement was received in 
October 1999.  The statement of the case was issued in 
October 1999.  The veteran's substantive appeal was in 
November 1999.

It is observed that the veteran initially requested that he 
be scheduled for a personal hearing before a Hearing Officer 
at the RO.  However, in the course of telephone contact with 
the RO in December 1999, the veteran requested that the 
personal hearing be canceled.  


FINDING OF FACT

Available service and post-service medical records fail to 
demonstrate that the veteran was diagnosed as having 
residuals of cold injury to the hands, feet, and/or face.


CONCLUSION OF LAW

The veteran does not currently suffer from residuals of cold 
injuries to the hands, feet, and/or face resulting from his 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are unavailable for the 
most part, presumably having been destroyed in a fire during 
the early 1970's at the National Personnel Records Center 
(NPRC).  The only available service medical records consist 
of two hospital admission cards.  The cards reveal that the 
veteran was hospitalized in June 1943 for treatment for 
nasopharyngitis, and in September 1943 for cellulitis of the 
right buttock.  Neither document contains any documentation 
as to complaints, findings, treatment, or diagnosis of cold 
injuries or the residuals of cold injuries.

The veteran's Honorable Discharge report (WD AGO Form 53-55) 
shows that his military occupational specialty was Light 
Truck Driver, and that he participated in battles and/or 
campaigns in Normandy, Northern France, Rhineland, Ardennes, 
and Central Europe.

In September 1998, the veteran filed a claim for service 
connection for the residuals of cold injury, feet, hands, and 
face.  He maintained he suffered from frost injuries in 
December 1945 while stationed in Belgium.  He did not provide 
information concerning treatment either during or after his 
military service.

In a letter dated in September 1998, the RO notified the 
veteran that additional information was required in 
furtherance of the veteran's claim.  Specifically, the RO 
asked the veteran for evidence demonstrating post-service 
treatment of his claimed disability.  He was told that the 
best types of evidence to submit were statements from 
physicians who had treated him since service discharge.  He 
was further advised that the statements should show the dates 
of examination or treatment, findings, and diagnoses.  The RO 
also asked the veteran to submit any service medical records 
that he might have in his possession.  The record does not 
indicate an affirmative response by the veteran.


Thereafter, in a letter dated March 1999, the RO advised the 
veteran that it had requested his service medical records 
from the NPRC, but that the NPRC had no service medical 
records on file for him.  The RO provided the veteran with a 
special National Archives form, Request for Information 
Needed to Reconstruct Medical Data (known as NA Form 13055), 
and asked him to complete it in order to assist the NPRC in 
locating his complete medical service records.  The veteran 
was further advised that he was free to submit alternative 
documents to support his claim, including statements from 
service medical personnel, "buddy" certificates or 
affidavits, and medical evidence of treatment.  The RO also 
indicated that no action could be taken on his claim without 
evidence to show incurrence and present existence of the 
claimed disability.  The record shows no response from the 
veteran.

Service connection for residuals of cold injury of both feet, 
both hands, and the face was denied in August 1999.  
Specifically, the RO held that the veteran had failed to 
submit a well-grounded claim.  It noted that there was no 
record in service for the residuals of cold injury.

The veteran, through his representative, filed a notice of 
disagreement in October 1999.  He asserted that he had 
sustained cold injuries during the Battle of the Bulge.  He 
noted that his service records documented that he served in 
areas that were known to have hazardous weather.  Finally, as 
his cold injuries were sustained in a combat situation, he 
argued that the tenets of 38 U.S.C.A. § 1154 should be 
applied, and that service connection for the residuals of 
cold injuries should therefore be granted.

A statement of the case was issued to the veteran in October 
1999.  The evidence considered by the RO in rendering its 
decision to deny the veteran's claim for service connection 
was discussed.  The RO noted that the only service medical 
records received from the National Personnel Records Center 
consisted of two hospital admission cards:  one for treatment 
of nasopharyngitis in June 1943, and another for cellulitis 
in September 1943.  The RO also pointed out that the veteran 
had failed to respond to a request for completion of NA Form 
13055 or to submit other forms of supporting evidence.

In January 2000, the veteran contacted the RO with regard to 
his appeal for service connection.  He stated he had an 
appointment at the end of the month with his family 
physician, and that he anticipated obtaining a statement from 
his doctor that would support his claim.  A subsequent Report 
of Contact, on VA Form 119, dated in March 2000, indicates 
that the veteran informed the RO that he would be unable to 
provide any further evidence. 

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Until recently, the RO and the Board of Veterans' Appeals 
(Board) were required by law to assess every claim, prior to 
completing adjudication as to the merits under substantive 
law, to determine whether it was well grounded, pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  A claimant seeking 
benefits under a law administered by the Secretary of 
Veterans Affairs was burdened with submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim was well-grounded.  If that duty 
was met, the VA was required to assist the claimant in 
developing additional evidence pertaining to the claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81-2 
(1990); Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If the 
veteran's burden was not met, the duty to assist pursuant to 
section 5107(a) did not attach.  Anderson v. Brown, 9 
Vet.App. 542, 546 (1996).  In fact, if the claim was not well 
grounded, the Board was without jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).


A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  Those three elements are competent evidence of 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established through use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim that was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 4, 1999) en banc review denied, 
13 Vet.App. 205 (1999)(per curiam) remanded sub nom.  Morton 
v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 1999, 2000) 
(unpublished per curiam order), opinion withdrawn and appeal 
dismissed, 14 Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per 
curiam).

In this case, the RO clearly applied the "well-grounded" 
analysis in its decision to deny his claim for service 
connection for residuals of cold injury of both feet, both 
hands, and the face.  The RO determined that the veteran had 
failed to submit a well-grounded claim for service connection 
because there was no evidence demonstrating that he had 
received treatment for cold injury during active service.  
Also important in the determination of the RO was the 
veteran's failure to produce any evidence of current 
disability due to cold injury.  The Board observes, however, 
that the United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation now 
governing cases such as this is the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096.

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants to the RO, notification as to evidentiary 
requirements, and obtaining medical examinations and opinions 
in attempt to establish service connection.  We have closely 
reviewed the veteran's claims file to determine whether 
compliance with the new legislation requires remand to the 
RO.  Based upon repeated attempts by the RO to develop 
medical and other evidence, the Board concludes that all 
reasonable efforts have been made to assemble a complete 
record for this decision.  The Board is also confident that 
the appellant has received adequate notice of the evidence 
required to substantiate his claim.  As discussed above, the 
veteran informed the RO in January 2000 that he was going to 
ask his personal physician to submit a statement in support 
of his claim.  The veteran therefore appears to be clearly 
aware of the need to submit medical evidence in order to 
substantiate his claim.  Accordingly, there is no prejudice 
in the Board reviewing this claim on the merits.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993).

In rendering its decision, the Board must account for 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting 
evidence submitted by and on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  For the Board to 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), 
citing Gilbert, at 54.  It is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet.App. 518 
(1998).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).

In considering this case on the merits, the Board finds that 
service connection for residuals of cold injury to both feet, 
both hands, and the face is not warranted.  The record does 
not reflect medical evidence showing the presence of cold 
injury residuals, either in-service or at any time post-
service.  Through numerous contacts with the veteran, the RO 
encouraged him to provide medical and other forms of evidence 
to substantiate a current disability.  Further, as previously 
discussed, the veteran appears to have made an attempt to 
obtain a statement from his personal physician in order to 
substantiate his claim but, for reasons unknown, was unable 
to obtain such evidence.  

The Board notes that the veteran contends that he is a combat 
veteran.  He asserts that he participated in the Battle of 
the Bulge, and that he suffered cold injuries at that time.  
In this regard, we observe there has been no finding by the 
RO as to whether or not the veteran engaged in combat with 
the enemy.  The Board has no reason to doubt his word, and we 
are willing to accept for the purpose of deciding this case, 
based upon his participation in several battles/campaigns 
occurring in Central Europe, as documented on his Honorable 
Discharge record, that the appellant is a combat veteran.  We 
recognize that the hardships of war, including exposure to 
adverse weather conditions, are not always well documented as 
to each individual soldier.

Nevertheless, the Board finds that the veteran's claim for 
service connection must be denied, because the issue before 
us is not whether the veteran suffered from cold injury of 
the feet, hands, and face in service, but whether there is 
medical evidence of record establishing a current diagnosis 
of a chronic disability caused by residuals of cold injury to 
both feet, both hands, and the face.  

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2000).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The Board notes that a reading of the decision in Arms v. 
West, 12 Vet.App. 188 (1999) might lead to the conclusion 
that, once a combat veteran has established "service 
connection" under 1154(b), his claim may be denied only if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence.  However, the Court has expressly 
held that "[t]he term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  Caluza v. Brown, supra, 7 Vet.App. at 507; see 
also Velez v. West, 11 Vet.App. 148, 153 (1998).  We also 
note that this definition is consistent with the virtually 
identical phrase, "disease or injury alleged to have been 
incurred in or aggravated by such service," which appears 
within section 1154(b) itself.  

Thus, the effect of section 1154(b) is that service 
connection will not be precluded for combat veterans simply 
because of the absence of any notation of a claimed injury or 
disease in the official service records.  The law does not 
create a presumption of service connection, and service 
connection remains a question which must be decided based 
upon all the evidence in the individual case.  See Smith v. 
Derwinski, 2 Vet.App. 137 (1992).  The veteran must still 
proffer competent medical evidence of a causal nexus, i.e, a 
connection, between the claimed present disability and 
service, where the question involves medical causation or 
diagnosis, such as in the instant case.  See Wade v. West, 11 
Vet.App. 302, 305 (1998); Libertine v. Brown, 9 Vet.App. 521 
(1996).  Moreover, as noted by the Court in Brock v. Brown, 
10 Vet.App. 155, 162 (1997), "the evidentiary burden 
provided for combat veterans by 38 U.S.C.A. § 1154(b) related 
only to the question of service incurrence, that is, what 
happened then - not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required." 

The Court has consistently held that, under the substantive 
laws governing service connection, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . .  the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In summary, with all due respect for the veteran's 
contentions in this matter, the Board finds that the evidence 
of record does not warrant the grant of service connection 
for the claimed disability.


ORDER

Entitlement to service connection for residuals of cold 
injuries to the hands, feet, and face is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

